Dissenting Opinion by
Mr. Justice Jones:
I would affirm on the unanimous opinion of the Superior Court (six members sitting) affirming the judgment of the court below. The record leaves no doubt that the case ivas fairly tried and submitted to the jury in a clear, impartial and thorough charge on both the facts and the law.
That the publication was legally capable of defaming McAndrew, the alleged utterer, seems to me to be patent. The learned trial judge justifiably found its “factual meaning” to be “quite clear”. As aptly stated in the opinion for the court en banc, — “No one can take any other meaning than the story intends to convey: the information that Mr. McAndrew, this plaintiff here, said in effect that Captain Donlan, then a recently returned [wounded] officer of the United States Marine Corps [of which service he was still a member], and in this county a candidate for state senator was trying to get sympathy votes with his uniform and by carrying the flag” (Emphasis supplied). If McAndrew had actually so spoken of Captain Donlan, who had lost a leg due to wounds received in combat, he (McAndrew) would have merited, and have rightly received, the contempt and scorn of his community. Yet, he was unjustly made to suffer no less by the defendant’s false ascription of the communication to him. The argument that the publication did not defame Captain Donlan is nothing more than a diverting irrelevancy; and treatment with it on that basis, so far as its possible efficacy as defamation
*518is' concerned, serves only to obfuscate the real issue. One necessarily fails to defame a veteran by attempting to cast aspersions on his use of his honorable war record or resultant physical disability for political purposes. Such services and sacrifices, like the locale of their offering, are “consecrated . . . far above [anyone’s] poor power to add or detract.” But, the charge is defamatory, nonetheless, of the alleged orator because of the baseness so imputed to him which subjects him to shame and scorn.
In Switzer v. Anthony, 206 P. 391, 392, 71 Colo. 291, Mr. Justice Denison, of the Supreme Court of Colorado, observed that “. . . if the article [there in issue] be considered as a statement that the plaintiff called the American flag a dirty rag, it is, we think, libelous per se, because, if believed, it was certain to bring upon the plaintiff the contempt and hatred of the community in which she. lived, . . .” See also Wells v. Times Printing Co., 137 P. 457, 77 Wash. 171, where it was said that language of similar character requires no innuendo to construe its meaning as intended to bring the person to whom its authorship is attributed into public hatred, contempt and ridicule and to expose him to public scorn and shame. Here, the baseness attributed to McAndrew by the publication lay in the assertion that he had charged a wounded veteran with seeking sympathy votes for his political benefit. The tendency of the communication was so to harm McAndrew’s reputation as to lower him in the estimation of the community and to deter third persons from associating or dealing with him. That was defamatory (Restatement, Torts, §559), and printed or other relatively permanent defamation is libel or libel per se as it is sometimes redundantly denominated.
It is, of- course, true that the capacity of the communication to defame presented, in the first instance, a question of law for the court. But, the solution of that *519question rightly depended upon the inferences justifiably to be drawn in the circumstances with respect to the possible effect of the publication on its recipients. Manifestly, therefore, the matter is largely a factual one. And, up until now, nine judges, all learned in the law (three in the lower court and six in the Superior Court), have unanimously approved the learned trial judge’s ruling that the publication in issue was legally capable of defaming the plaintiff.
The further statement attributed to McAndrew that “Of course, we all have to have a little Communism today” was unquestionably defamatory. As has been widely held, the meaning of such .a remark is that the orator is a Communist or a Communist sympathizer. And, for the past twenty-five years in this country such a charge has generally been held to be defamatory. Of the more recent cases, see Mencher v. Chesley, 75 N. E. 2d 257, 259, 297 N. Y. 94 (Ct. App. N. Y.—1947) ; Grant v. Reader’s Digest Ass’n., Inc., 151 F. 2d 733, 735 (C. C. A. 2) ; Spanel v. Pegler, 160 F. 2d 619, 621 (C. C. A. 7) and cases there cited. Even the word “Red”, applied by a newspaper to a particular individual, was held to be defamatory as being reasonably understood to mean a person believing in disobedience to law and in favor of the appropriation by force and sabotage of the property of others: Toomey v. Jones, 254 P. 736, 124 Okla. 167; see also Annotation 51 A.L.R. p. 1071 et seq.
The majority opinion seeks narrowly to dissipate the defamatory character of the Communist imputation by limiting the meaning of that term to people supporting the Russian government with which country this Nation had lately been an ally wherefore the term, carried no publicly stigmatizing connotation. No such restricted sense of the term “Communist” has come to my attention from any other jurisdiction in this country. On the contrary, in Mencher v. Chesley, supra, the Court of Appeals of New York, in treating in 1947 with a 1944 *520publication charging one with being a Communist, said that, — “Today and in the recent past — whether or not communism stands for violent overthrow of government ... it is undeniable that for communism and its adherents and sympathizers, there has been wide spread public aversion. Evidence of that antipathy is found not only in public opinion polls and in other studies . . . but also in legislation and executive orders enacted and promulgated during the past several years [prior to 1947] which subject communists and their affiliates and sympathizers to loss of public office and private position and, in some cases, even to deportation proceedings [citing authorities].” It was there also said that “it is no answer [to a charge of libeling another by calling him a Communist] that communists may function as a recognized political party.” See Democracy and Defamation, 42 Col. Law Rev. 1282, 1304 (1942). In Spanel v. Pegler, supra, the charge of Communism there complained of was made in March of 1945 when we were actually (and not merely lately) an ally of Russia and the publication was nonetheless held to be defamatory. Nor is the meaning of the term “Communism”, as employed in the subject communication, to be interpreted according to the technical definition of a dictionary or encyclopedia. “The meaning of a communication is that which the recipient correctly, or mistakenly but reasonably, understands that it was intended to express”: Restatement, Torts, §563.
The so-called Sweeney cases which the majority opinion cites are not authority here, or elsewhere for that matter. The same published communication in issue in those cases was held by the Circuit Court of Appeals for the Second Circuit in another case, Sweeney v. Schenectady Union Pub. Co., 122 F. 2d 288, to be capable of defaming, which decision was, in turn, affirmed by the Supreme Court of the United States: 316 U. S. 642.
*521That brings us to the second, and remaining, ground assigned by the majority as justification for the entry of judgment n. o. x. for the defendant. The majority opinion holds that the publication was privileged as a matter of law and that the plaintiff failed to prove that the defendant abused the privilege. That conclusion, 1 submit, is manifestly in error.
In an unbroken line of cases in this State over many years, it has been held with respect to a defense of privilege in an action for defamation that the defendant must prove that the publication was “made upon a proper occasion, from a proper motive, in a proper manner and based upon reasonable or probable causes” (Emphasis supplied) : Hartman v. Hyman & Lieberman, 287 Pa. 78, 83, 134 A. 486; see also Bausewine v. Norristown Herald, Inc., 351 Pa. 634, 645, 41 A. 2d 736; Stevenson v. Morris, 288 Pa. 405, 409-410, 136 A. 234; Montgomery v. New Era Printing Company, 229 Pa. 165, 167, 78 A. 85; Conroy v. Pittsburgh Times, 139 Pa. 334, 338, 21 A. 154; Diamond v. Krasnow, 136 Pa. Superior Ct. 68, 76-77, 7 A. 2d 65; Williams v. Kroger Grocery & Baking Co., 133 Pa. Superior Ct. 1, 9, 10, 1 A. 2d 495, affirmed 337 Pa. 17, 10 A. 2d 8; and McGeary v. Leader Publishing Co., 52 Pa. Superior Ct. 35, 47. The burden of proving all the facts necessary to bring one within the immunity of a privileged communication is upon the one claiming the privilege: see Hartman v. Hyman & Lieberman, supra, at pp. 83-84, and cases there cited; also Diamond v. Krasnow, supra, at p. 76.
The proofs concerning the steps taken to verify the story about Me Andrew did no more than raise a question of fact as to whether the defendant had reasonable and probable cause for its professed belief in the truth of the communication. According to the evidence adduced by the defendant, its first knowledge of the meeting at May-field, referred to in the communication, came to its city editor, Phillips, in a telephone conversation from a *522political partisan, Harold A. Scragg, Esq., who gave Phillips but. an outline of the story. Phillips asked Scragg where he had gotten the information; Scragg said in a telephone call from Joseph Marzzacco, the latter being secretary of the Republican County Committee and an active participant in the heated campaign. Scragg also said that James Scoblick, the Republican candidate in the district for Congress, had been at the meeting. Both Marzzacco and Scoblick, and their political activity, were well known to Phillips who contacted them by telephone and from the information which they gave him, he wrote and published the communication involving McAndrew. Thus, the question presented was Avhether the information furnished the editor of the defendant paper by the two active partisans of like political affiliations, open as they were to the imputation of political bias, concerning what a member of the opposite political party was supposed to have said in a public speech was sufficient to constitute reasonable and probable cause for the paper’s belief in the truth of the information so furnished or should the editor have checked further to verify the allegations, especially before publishing one of them within quotation marks as the exact words of the alleged orator. Obviously, that question was for the jury. The learned trial judge fairly and adequately submitted that question to the jury which properly found that the defendant had failed to sustain its burden of proving reasonable and probable cause.
The case of Montgomery v. Dennison, 363 Pa. 255, 69 A. 2d 520, which the majority opinion cites and relies upon, makes no change in the well-settled law of this State, nor were the references there made to §613, Restatement, Torts, intended so to do. The fact is that many of the cases hereinabove cited in support of the Pennsylvania rule conferring immunity because of privilege are likewise cited and relied upon in the Dennison case which inherently demonstrates that nothing new *523in the law of libel was being thereby attempted. Thus, at page 263, Chief Justice Maxey approvingly observed that “In Conroy v. Pittsburgh Times, 139 Pa. 334, 21 A. 154, Justice Mitchell said: ‘The natural and logical order of proof is for defendant to show the information on which he relied for probable cause, and for the plaintiff then to meet it in rebuttal. And this is the order that seems to be indicated by Brackenridge, J., in Gray v. Pentland, 2 S. & R. 23. . . .’ ” Again, at pages 265-266, the opinion in the Dennison case continues as follows: “The anonymous information Dennison acted on clearly did not constitute probable cause for the action he took. What Judge Orlady speaking for the Superior Court in Collins v. News Co., 6 Pa. Superior Ct. 335, 336, said is particularly applicable here: ‘It was not a privileged communication. The authorities on which the appellant relies to sustain the argument that it was such, are considered in Coates v. Wallace, 4 Pa. Superior Ct. 253, and cannot relieve the defendant in this case. It is not sufficient that the defendant believed the facts to be true at the time of publication; the belief must have rested on reasonable cmd probable cause: Winebiddle v. Porterfield, 9 Pa. 137; Chapman v. Calder, 14 Pa. 365; Smith v. Ege, 52 Pa. 419’ (Italics supplied).”
In an action for defamation where privileged communication is a defense, the plaintiff is not required to negative reasonable and probable cause for belief on the part of the defendant until the latter has offered proof of the sources of information upon which he relies for cause. As Mr. Justice Mitchell further said in Conroy v. Pittsburgh Times, supra, “Actual or special malice can rarely be proved; in fact, it rarely exists. Libelous articles in newspapers seldom spring from any hostility to the individual, but usually from a ruthless disregard of personal feelings and private rights, in the mad hunt for news and sensations. The only chance of redress for *524the plaintiff, therefore, is, ordinarily, the want of probable cause; and how is he to prove this? It was held in Flitcraft v. Jenks, 3 Wh. 158, that he could not do it by evidence of good character and the consequent improbability of his doing the act charged; and hoAV is he to prove specific facts in the dark, before the facts relied on as probable cause are shoAvn by defendant?” Then follows the presently pertinent statement already quoted in the Dennison case, supra. See also footnote 2, page 263, of Montgomery v. Dennison, supra.
Finally, this seems to me to be an appropriate occasion to register a protest against the alloAvance of allocaturs in cases such as the present. The appeal from the judgment of the court beloAV Avas properly to the Superior Court. In the very first year of that court’s existence, Mr. Justice Mitchell, speaking for this court in Kraemer v. Guarantee Trust & Safe Deposit Co., 173 Pa. 416, 418, 33 A. 1047, said “The authority of the Justices of the Supreme Court to alloAv special appeals [from the Superior Court] is not limited, but it is apparent from the general scheme of the act that it is intended to be exceptional and based on considerations other than the mere desire or interest of the particular parties. The most obvious of such considerations are the bearing of the question on public interests or rights, the importance of the decision as a precedent in frequently occurring litigation, diversity of opinions in other courts and consequent desirability of a final determination, and generally the preservation of uniformity in the application of legal principles. Unless these or similar considerations suggest a revieAV by this court, the final and conclusive character of the judgments of the Superior Court ought not to be questioned or in any Avay trenched upon.” As none of the specified considerations was present, there was no legal justification for the allocatur.